IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50496
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SANTOS LIMONES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. DR-97-CV-34
                      USDC No. DR-92-CR-80-1
                       --------------------
                          August 4, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Santos Limones, federal prisoner # 63031-080, appeals the

district court’s denial of his motion to vacate sentence pursuant

to 28 U.S.C. § 2255.   Limones contends that the district court

erred in refusing to consider his objections to the magistrate

judge’s report and recommendation, that the presentence

investigation report contained unreliable information, and that

his counsel was ineffective at sentencing and on appeal for

failing to seek a minimal- or minor-role reduction under U.S.S.G.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
§ 3B1.2 and failed to challenge the sentencing court’s use of 94

kilograms of cocaine for calculating the base offense level.

       Limones has not provided an affidavit asserting the date on

which he mailed his objections to the magistrate judge’s report.

However, even assuming that he did mail those objections before

the day they were due (which would render them timely filed, see

Thompson v. Rasberry, 993 F.2d 513, 515 (5th Cir. 1993)), the

error of the district court was harmless because Limones merely

reurged the legal arguments he raised in his original petition

and offered no new factual allegations that were supported.     See

Smith v. Collins, 964 F.2d 483, 485 (5th Cir. 1992).

       Limones’s challenge to the inaccuracies of the presentence

investigation report is not properly before this court.   The

district court did not grant a certificate of appealability (COA)

on this issue and Limones did not request that this court issue

COA.    See Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir.

1997); cf. United States v. Kinder, 150 F.3d 429, 431 (5th Cir.

1998).

       Limones’s assertions that his counsel rendered ineffective

assistance for failing to challenge various issues at sentencing

are the issues upon which the district court granted COA.

However, Limones has not shown that he is entitled to relief on

these grounds.    The trial testimony showed that Limones was more

than a mere courier or “mule” and that he had been involved in

conversations regarding the drug transactions.   Despite his

assertions that the drug quantity used for sentencing was

unreliable, Limones has offered no evidence to controvert the
                           No. 98-50496
                                -3-

trial testimony of one shipment.   Although a government witness

testified that the agreement to sell another shipment and the

actual amount of cocaine delivered were different, this

difference involved only one kilogram and did not affect the base

offense level in the Sentencing Guidelines.   Limones’s attorney’s

failure to request the reduction or to challenge the drug

quantity does not constitute deficient performance.   See

Strickland v. Washington, 466 U.S. 668, 689-94 (1984); Spriggs v.

Collins, 993 F.2d 85, 88-89 (5th Cir. 1993); Mendiola v. Estelle,

635 F.2d 487, 491 (5th Cir. Unit A 1981)(counsel’s refusal to

advance a meritless objection does not constitute ineffective

assistance).   The district court’s denial of relief is therefore

AFFIRMED.